DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyer et al. (US #2018/0018576) in view of Forman et al. (US #2008/0103996) further in view of Farré Guiu (US #2019/0034822).

Regarding Claim 1, Boyer discloses a method for optimizing a training set for text classification (abstract; Figs. 1-8B), comprising:
acquiring the training set for text classification (Boyer ¶0005 discloses a method for text classifier training);
selecting part of samples from the training set as a first initial training subset, and correcting an incorrectly tagged sample in the first initial training subset to obtain a second initial training subset (Boyer ¶0005 discloses a machine learning model method for a text classifier includes identifying, by a domain terms selector component executing on a processor of the data processing system, at least one domain term in the texts of the training set. The method further comprises replacing, by a domain terms replacer component executing on a processor of the data processing system, the at least one identified domain term in the texts of the training set with a corresponding replacement term to form a revised set of text and class specification pairs);
training a text classification model according to the second initial training subset (Boyer ¶0005 discloses the text classifier machine learning model uses the revised set to form a trained text classifier machine learning model).
Boyer may not explicitly disclose predicting the samples in the training set by the trained text classification model to obtain a prediction result; generating an incorrectly tagged sample set according to the prediction result; selecting a key incorrectly tagged sample from the incorrectly tagged sample set, and correcting a tag of the key incorrectly tagged sample to generate a correctly tagged sample corresponding to the key incorrectly tagged sample; and updating the training set by using the correctly tagged sample.
However, Forman (Figs. 1, 3, 8-9) teaches predicting the samples in the training set (Forman Fig. 3: prediction/modeling 52; Fig. 9: unlabeled samples and predictions 171) by the trained text classification model to obtain a prediction result (Forman Fig. 9: classifier; predictions 4);
generating an incorrectly tagged sample set according to the prediction result (Forman ¶0025 discloses a request to designate a different label if the previously assigned classification label is incorrect. In response, a "reply classification label" is received. Such a reply classification label can comprise a mere designation [explicit or implicit] that the previously assigned classification label is correct and/or a different classification label which is believed to be more appropriate than the previously assigned classification label. ¶0045 discloses the training sample 77 preferably is returned to training set 45 with the same classification label 8. More preferably, the classification label 8 for the training sample 77 is tagged with a higher presumption of accuracy, so that it is less likely to be again selected for confirmation/re-labeling. ¶0049 discloses the other inputs 54 preferably include information regarding the unlabeled [i.e. incorrectly tagged] samples 2 and their predicted labels 4, together with information regarding particular unlabeled samples 2 that are potential candidates for labeling via interface module 55; Figs. 8-9);
selecting a key incorrectly tagged sample from the incorrectly tagged sample set, and correcting a tag of the key incorrectly tagged sample to generate a correctly tagged sample corresponding to the key incorrectly tagged sample (Forman ¶0025 discloses the confirmation/re-labeling process optionally includes providing the user with the previously assigned classification label and/or a label that has been predicted for the subject training sample. Accordingly, if the user believes such label to be correct, he or she can implicitly designate it as such, e.g., by not selecting another label. ¶0050 discloses referring to Figs. 8 and 9, in step 131 the current training set 45 is obtained, and in step 132 a prediction set 171 is obtained, the latter including the unlabeled samples 2 and the currently predicted labels 4 for such samples 2); and
updating the training set by using the correctly tagged sample (Forman ¶0064; Fig. 8: step 138: modify training set; re-train classifier; ¶0051; Fig. 9: selection 175).
Boyer and Forman are analogous art as they pertain to text classification. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the text classifier (as taught by Boyer) to predict [and correct] labels for some or all of the samples in training set (as taught by Forman, ¶0022 and ¶0027) to overcome shortcomings of conventional techniques by selecting training samples, such as active learning (Forman, ¶0007).
Boyer in view of Forman may not explicitly disclose selecting a key incorrectly tagged sample from the incorrectly tagged sample set, and correcting a tag of the key incorrectly tagged sample to generate a correctly tagged sample corresponding to the key incorrectly tagged sample; and updating the training set by using the correctly tagged sample.
However, Farré Guiu teaches selecting a key incorrectly tagged sample from the incorrectly tagged sample set (Farré Guiu ¶0022 discloses the set of input data 115 used for training can be "noisy", in that one or more labels, if present, are incorrect), and
correcting a tag of the key incorrectly tagged sample to generate a correctly tagged sample corresponding to the key incorrectly tagged sample (Farré Guiu ¶0023 discloses the review process performed by each user can include one or more of accepting correct labels, rejecting incorrect labels, fixing incorrect labels, and adding new labels. ¶0038 discloses at block 550, the ML application 112 optionally receives user input rejecting one or more of the outputted tags, indicating the one or more rejected tags generated by the ML algorithms 113 and/or ML models 116 were incorrect); and
updating the training set by using the correctly tagged sample (Farré Guiu ¶0030 discloses if the absolute value of the difference of the values is greater than the threshold, the ML application 112 determines that the error is of the second type, and corrects the incorrect label. ¶0035 discloses the ML application 112 can determine whether the ML algorithms 113 and/or ML models 116 correctly identify new samples after the ML model 116 has been updated based on similar samples that were previously incorrectly classified. ¶0038 discloses at block 540, the ML application receives user input accepting one or more of the outputted tags, indicating the one or more accepted tags generated by the ML algorithms 113 and/or ML models 116 are correct).
Boyer, Forman, and Farré Guiu are analogous art as they pertain to classifying text. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the text classifier (as taught by Boyer in view of Forman in light of the teachings of Farré Guiu to determine which type a given labeling error corresponds to from different types of labeling errors (as taught by Farré Guiu, ¶0026) to modify the training data set based on the determined type of the first labeling error (Farré Guiu, ¶0003).

Regarding Claim 2, Boyer in view of Forman and Farré Guiu discloses the method of claim 1. But Boyer may not explicitly disclose wherein the selecting part of the samples from the training set as the first initial training subset and correcting the incorrectly tagged sample in the first initial training subset to obtain the second initial training subset comprises: randomly selecting part of the samples from the training set by a random extraction function as a first initial training subset, and manually correcting the incorrectly tagged sample in the first initial training subset to obtain the second initial training subset.
However, Forman (Figs. 1-9) teaches wherein the selecting part of the samples from the training set as the first initial training subset and correcting the incorrectly tagged sample in the first initial training subset to obtain the second initial training subset comprises:
randomly selecting part of the samples from the training set by a random extraction function (Forman ¶00056 discloses the training samples are randomly selected) as a first initial training subset (Forman ¶0020 discloses any of a variety of different conventional techniques can be used for selecting the initial training samples 7), and manually correcting the incorrectly tagged sample in the first initial training subset to obtain the second initial training subset (Forman ¶0021 discloses module 43 provides a user interface which allows a user 44 to designate an appropriate label for each presented training sample 7).
Boyer and Forman are analogous art as they pertain to text classification. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the text classifier (as taught by Boyer) to predict [and correct] labels for some or all of the samples in training set (as taught by Forman, ¶0022 and ¶0027) to overcome shortcomings of conventional techniques by selecting training samples, such as active learning (Forman, ¶0007).

Regarding Claim 3, Boyer in view of Forman and Farré Guiu discloses the method of claim 1, wherein the predicting the samples in the training set by the trained text classification model to obtain the prediction result comprises:
constructing a classifier for text classification according to the trained text classification model (Boyer Figs. 4-5: text classifier 409, 509; Fig. 7).
Boyer may not explicitly disclose constructing a classifier for text classification according to the trained text classification model; and predicting the samples in the training set by the classifier to obtain the prediction result.
However, Forman (Figs. 1-9) teaches constructing a classifier for text classification according to the trained text classification model (Forman Fig. 3: classifier 3); and
predicting the samples in the training set by the classifier to obtain the prediction result (Forman Fig. 3: prediction/modeling 52).
Boyer and Forman are analogous art as they pertain to text classification. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the text classifier (as taught by Boyer) to predict [and correct] labels for some or all of the samples in training set (as taught by Forman, ¶0022 and ¶0027) to overcome shortcomings of conventional techniques by selecting training samples, such as active learning (Forman, ¶0007).

Regarding Claim 4, Boyer in view of Forman and Farré Guiu discloses the method of claim 3. But Boyer in view of Forman may not explicitly disclose wherein the generating the incorrectly tagged sample set according to the prediction result comprises: selecting an incorrectly tagged sample according to a confusion matrix of the prediction result to generate the incorrectly tagged sample set.
However, Farré Guiu teaches wherein the generating the incorrectly tagged sample set (Farré Guiu ¶0023 discloses the review process performed by each user can include one or more of accepting correct labels, rejecting incorrect labels, fixing incorrect labels, and adding new labels) according to the prediction result comprises:
selecting an incorrectly tagged sample according to a confusion matrix of the prediction result to generate the incorrectly tagged sample set (Farré Guiu ¶0024 discloses the ML application 112 can then generate confusion matrices to identify labeling errors in the initial set of input data 115 based on the labels generated for the input data 115. ¶0041 discloses at block 620, the ML application 112 executes a loop including blocks 630-670 for each row of the row-normalized confusion matrix 201. ¶0042 discloses at block 670 the ML application 112 determines whether more rows of the row-normalized confusion matrix remain. If so, the ML application 112 returns to block 620. Fig. 6: block 660 classify error(s) continues in Fig. 7: start block 660).
Boyer, Forman, and Farré Guiu are analogous art as they pertain to classifying text. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the text classifier (as taught by Boyer in view of Forman in light of the teachings of Farré Guiu to determine which type a given labeling error corresponds to from different types of labeling errors (as taught by Farré Guiu, ¶0026) to modify the training data set based on the determined type of the first labeling error (Farré Guiu, ¶0003).

Regarding Claim 5, Boyer in view of Forman and Farré Guiu discloses the method of claim 4. But Boyer in view of Forman may not explicitly disclose wherein the selecting the key incorrectly tagged sample from the incorrectly tagged sample set and correcting the tag of the key incorrectly tagged sample to generate the correctly tagged sample comprises: performing segmentation on the sample in the incorrectly tagged sample set to form a term list; determining a characteristic value of each term in the term list, and extracting first k terms as key terms to form a key term library, terms in the term list being ranked according to characteristic values, k being a natural number more than or equal to 1; selecting a key incorrectly tagged sample comprising at least one of the key terms from the incorrectly tagged sample set according to the key term library; and correcting the tag of the key incorrectly tagged sample to generate the correctly tagged sample.
However, Farré Guiu teaches performing segmentation on the sample in the incorrectly tagged sample set to form a term list (Farré Guiu Fig. 3: block 330);
determining a characteristic value of each term in the term list, and extracting first k terms as key terms to form a key term library, terms in the term list being ranked according to characteristic values, k being a natural number more than or equal to 1 (Farré Guiu Fig. 7: block 730);
selecting a key incorrectly tagged sample comprising at least one of the key terms from the incorrectly tagged sample set according to the key term library (Farré Guiu Fig. 7: block 750); and
correcting the tag of the key incorrectly tagged sample to generate the correctly tagged sample (Farré Guiu Fig. 7: blocks 780, 790).
Boyer, Forman, and Farré Guiu are analogous art as they pertain to classifying text. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the text classifier (as taught by Boyer in view of Forman in light of the teachings of Farré Guiu to determine which type a given labeling error corresponds to from different types of labeling errors (as taught by Farré Guiu, ¶0026) to modify the training data set based on the determined type of the first labeling error (Farré Guiu, ¶0003).

Regarding Claim 6, Boyer in view of Forman and Farré Guiu discloses the method of claim 1, further comprising:
selecting a keyword from the incorrectly tagged sample set, and performing data enhancement on the keyword to generate a new sample (Boyer ¶0065 discloses the extracted major features include key words and phrases classified into question characteristics, such as the focus of the question, the lexical answer type [LAT] of the question, etc.); and
tagging the new sample, and adding the tagged new sample into the training set (Boyer ¶0101 discloses the mechanism classifies a labeled test set of texts, i.e. a test set of text and class specification pairs, using each of the plurality of trained machine learning models [block 704; Fig. 7]. The mechanism then determines an accuracy of the trained machine learning models on correctly classifying the texts of the test set [block 705]. The mechanism then determines a most accurate replacement method map based on the results of classifying the test set [block 706]. Then, operation ends [block 707]).
Claims 9-14 and 17-20 are rejected for the same reasons as set forth in Claims 1-6.

Claims 7-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyer et al. (US #2018/0018576) in view of Forman et al. (US #2008/0103996) further in view of Farré Guiu (US #2019/0034822) Gamon et al. (US #2007/0219776) and further in view of Al Badrashiny et al. (US #2012/0131015).

Regarding Claim 7, Boyer in view of Forman and Farré Guiu discloses the method of claim 6, wherein the selecting the keyword from the incorrectly tagged sample set and performing data enhancement on the keyword to generate the new sample comprises:
extracting a word from the incorrectly tagged sample set by an n-gram model to form a word set (Boyer ¶0040 discloses the QA system receives an input question, analyzes the question to extract the major elements of the question, uses the extracted element to formulate queries, and then applies those queries to the corpus of data. ¶0045 discloses because typical QA systems process individual user questions within an ocean of information, exact or near exact matches to wording of the question become commonplace);
generating a co-occurrence matrix of the word and a category of the word according to the word set (Boyer ¶0021 discloses a machine learning technique is used to create a statistical model for mapping texts to classes. ¶0043 discloses categorizing the questions, such as in terms of roles, type of information, tasks, or the like, associated with the question, in each document of a corpus of data allows the QA system to more quickly and efficiently identify documents containing content related to a specific query);
calculating a characteristic value of each word in the word set according to the co-occurrence matrix, and extracting first x words and last y words in the word set as keywords to form a keyword library, words in the word set being ranked according to characteristic values, x and y being natural numbers more than or equal to 1 (Boyer ¶0046 discloses combination of informativity and specificity improves answer generation without taking either metric to an undesirable extreme. ¶0064 discloses in the example question, the term "who" may be associated with a topic for "persons" indicating that the identity of a person is being sought, "Washington" may be identified as a proper name of a person with which the question is associated, "closest" may be identified as a word indicative of proximity or relationship, and "advisors" may be indicative of a noun or other language topic. ¶0068 discloses the NL system pipeline 300, in stage 350, then performs a deep analysis and comparison of the language of the input question and the language of each hypothesis or "candidate answer," as well as performs evidence scoring to evaluate the likelihood that the particular hypothesis is a correct answer for the input question. ¶0069 discloses an algorithm can be configured to look for the exact term from an input question or synonyms to that term in the input question, e.g., the exact term or synonyms for the term "movie," and generate a score based on a frequency of use of these exact terms or synonyms. In such a case, exact matches will be given the highest scores, while synonyms can be given lower scores based on a relative ranking of the synonyms as can be specified by a subject matter expert [person with knowledge of the particular domain and terminology used] or automatically determined from frequency of use of the synonym in the corpus corresponding to the domain); and
performing data enhancement on the keywords in the keyword library to generate new samples (Boyer ¶0068 discloses these algorithms look for particular terms, phrases, or patterns of text that are indicative of terms, phrases, or patterns of interest and determine a degree of matching with higher degrees of matching being given relatively higher scores than lower degrees of matching).
Boyer in view of Forman and Farré Guiu may not explicitly disclose extracting a word from the incorrectly tagged sample set by an n-gram model to form a word set.
However, Gamon teaches extracting a word from the incorrectly tagged sample set by an n-gram model to form a word set (Gamon Fig. 4: feature extractor 403; lexical n-gram extraction 421. ¶0054 discloses various characteristics that can be measured, as depicted in feature extractor component 421, include: part-of-speech trigrams, parse tree segments, logical forms, lexical N-gram features, function word distances, spelling errors, and grammar errors. Various tools of natural language processing [NLP], such as a part-of-speech tagger, a parser, a chunker, and so forth, and other existing and future NLP tools, can be used on training data corpus 401 as a processing step of feature extractor 403, providing measurable characteristics such as some of those listed above).
Boyer, Forman, Farré Guiu, and Gamon are analogous art as they pertain to classifying text. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the text classifier (as taught by Boyer in view of Forman and Farré Guiu in light of the teaching of Gamon to measure various characteristics of the training data corpus like part-of-speech trigrams, lexical n-gram features, etc. (as taught by Gamon, ¶0054) that improve the usefulness of a tool or interface for either a non-native language user or a native language user (Gamon, ¶0003).
Boyer, Forman, Farré Guiu, and Gamon may not explicitly disclose generating a co-occurrence matrix of the word and a category of the word according to the word set.
However, Al Badrashiny (Figs. 15, 17, 19)] teaches generating a co-occurrence matrix of the word and a category of the word according to the word set (Al Badrashiny ¶0092 discloses after the manual revision of semantics, at step 1120 [Fig. 15], an output file is generated comprising the converted text, which is each word from the input training documents having only one correct synonym. The converted texts are passed to experts, at step 1125, to manually analyze the documents for syntax in order to give each word its right tag. ¶0093 discloses a sense-syntax analyses m-grams language model database contains the tri-gram language models of the [synonym-tag pairs] in the analyzed documents. A sense-syntax analyses database contains all possible tags for each sense that are found in the training documents during the training phase. ¶0101 discloses at step 1310 [Fig. 17], the input training documents are automatically processed to determine ten words with the highest frequency and a count of a total number of occurrences for those ten words. ¶0115 discloses regarding the idea path, in step 1515 [Fig. 19] an occurrence matrix (m*n) is constructed. ¶0118 discloses regarding the cohesion path, in step 1530, each training document is split into phrases and a phrases occurrence matrix (k*l) is constructed using the equation, where “k” is the number of unique words in the given training document and “l” is the number of phrases in the training document and each element Dfi,j in the matrix is the frequency of word number "i" in the phrase number “j”).
Boyer, Forman, Farré Guiu, Gamon, and Al Badrashiny are analogous art as they pertain to classifying text. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the text classifier (as taught by Boyer in view of Forman, Farré Guiu, and Gamon in light of the teaching of Al Badrashiny to construct a test phrases occurrence matrix (as taught by Al Badrashiny, ¶0139) that overcome prior art deficiencies and limitations (Al Badrashiny, ¶0004).

Regarding Claim 8, Boyer in view of Forman further in view of Farré Guiu, Gamon, and Al Badrashiny discloses the method of claim 7, wherein the extracting the word from the incorrectly tagged sample set by the n-gram model comprises:
extracting the word from the incorrectly tagged sample set by a 1-gram model, a 2-gram model and a 3-gram model respectively (Boyer ¶0068 discloses each scoring algorithm generates a score based on the analysis it performs which indicates a measure of relevance of the individual portions of the corpus of data/information extracted by application of the queries as well as a measure of the correctness of the corresponding hypothesis, i.e. a measure of confidence in the hypothesis. There are various ways of generating such scores depending upon the particular analysis being performed. ¶0041 discloses the scores obtained from the various scoring algorithms indicate the extent to which the potential response is likely to be a correct answer to the input question based on the specific area of focus of that scoring algorithm. Each resulting score is then weighted against a statistical model, which is used to compute the confidence that the QA system has regarding the evidence for a candidate answer being the correct answer to the question).
Boyer in view of Forman and Farré Guiu may not explicitly disclose extracting the word from the incorrectly tagged sample set by a 1-gram model, a 2-gram model and a 3-gram model respectively.
However, Gamon teaches extracting the word from the incorrectly tagged sample set by a 1-gram model, a 2-gram model and a 3-gram model respectively (Gamon Fig. 4: feature extractor 403; part-of-speech trigram extraction 421. ¶0055 discloses part-of-speech trigrams are sequences of three part-of-speech labels. Part-of-speech labels are often tagged to words in a sample as an early stage of natural language processing. ¶0060 discloses lexical n-gram features are extracted with n ranging from 1-3, e.g., a three word sequence, such as “… little time to …” extracted from within a sentence).
Boyer, Forman, Farré Guiu, and Gamon are analogous art as they pertain to classifying text. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the text classifier (as taught by Boyer in view of Forman and Farré Guiu in light of the teaching of Gamon to measure various characteristics of the training data corpus like part-of-speech trigrams, lexical n-gram features, etc. (as taught by Gamon, ¶0054) that improve the usefulness of a tool or interface for either a non-native language user or a native language user (Gamon, ¶0003).

Claim 15 is rejected for the same reasons as set forth in Claims 7-8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651